Citation Nr: 0623720	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  01-09 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to a rating in excess of 10 percent for left 
thigh scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1950 to November 1952.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal of November 2000 
(increased rating claim) and September 2002 (service 
connection claim) rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In March 2004 a Travel Board hearing was held before 
the undersigned.  In November 2004 the Board remanded the 
issues on appeal for additional development.  

The veteran's request to advance this case on the docket was 
granted in June 2006.  


FINDINGS OF FACT

1.  A low back disability was not manifested during the 
veteran's active military service; arthritis of the lumbar 
and thoracic spines was not manifested in the first 
postservice year; and a low back disability is not otherwise 
shown to be related to the veteran's military service or to a 
service-connected disability.

2.  The veteran's left thigh scars are superficial, tender, 
and sensitive; they are not deep, do not limit motion or 
function, and do not involve widely separated areas.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2005).

2.  A rating in excess of 10 percent for left thigh scars is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes (Codes) 
7801, 7803, 7804, 7805 (prior to and from August 30, 2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via January 2002, April 2003, and December 2004 letters, the 
veteran was informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The VCAA letters 
informed the veteran that he should submit any medical 
evidence pertinent to his claims.

While the VCAA notice in this case was not provided prior to 
the initial AOJ adjudication, notice was provided by the AOJ 
prior to the transfer and certification of the case to the 
Board, and the content of the notice substantially complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  The claims were then 
readjudicated.  See February 2006 supplemental statement of 
the case (SSOC).  Therefore, it is not prejudicial to the 
veteran to consider his claims on the merits at this time; 
the Board finds that the notice requirements of the VCAA are 
satisfied.  In May 2006 the veteran received notice regarding 
ratings of the disabilities on appeal and effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records are associated with the 
claims file, as are VA examination reports and treatment 
records.  The veteran has not identified any pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of this claim.

Low Back

A November 1952 report of medical history on service 
separation examination reflects that the veteran denied any 
bone, joint, or other deformity.  On clinical evaluation his 
spine was normal.

On April 2000 VA neurological disorders examination, the 
veteran stated that he had back pain that started about 20 
years prior and had gradually worsened.  The assessment 
included likely left lumbosacral radiculopathy.  The examiner 
stated that he could not relate the lumbosacral disability to 
the superficial scars that were suffered in the veteran's 
barbed wire injury.  The assessment also included scars from 
barbed wire injury on the left hip with mild hyperalgesia.  

On January 2002 VA spine examination, the veteran complained 
of having lower back pain a long time prior.  It was noted 
that 1999 spine X-rays revealed idiopathic skeletal 
hyperostosis in the thoracic and lumbar spine, and a June 
2000 MRI of the lumbar spine had revealed degenerative 
changes and various disabilities located at the thoracic 
area.  The diagnoses included degenerative disease of the 
spine.  

On July 2002 VA spine examination diagnoses included 
degenerative disease of the spine.  The examiner stated that 
it was "very unlikely that the left leg injury caused the 
above problems."
A March 2004 private medical record notes ongoing treatment 
for the veteran's low back disability, and that he was 
significantly incapacitated by his various disabilities, 
including of the thoracic and lumbar spine.  

At a March 2004 Travel Board hearing the veteran related that 
in service he was a pole lineman in the Signal Corps.  He 
indicated that on a couple occasions he slipped down and hit 
his back, but was told that he would have to get up and keep 
going.  He stated that it "happened quite a few times."  He 
indicated that he did not receive any treatment for his back 
in service.  When asked when he had first sought treatment 
for a back condition after service he stated he "couldn't 
actually tell you."

In May 2005 the RO received VA medical records reflecting 
treatment (including for back disability) from August 1999 to 
January 2004.  (Records from 1985 through 1998 could not be 
retrieved.)  .

Service connection will be granted if it is shown that a 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service incurrence for certain chronic diseases, 
such as arthritis, will be presumed if they become manifest 
to a compensable degree within the year after service.  38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a); See also Allen v. 
Brown; 7 Vet. App. 439 (1995).

As noted, the veteran's service medical records contain no 
mention of complaints or findings related to a low back 
disability, and his spine was evaluated as normal on the 
November 1952 service separation examination.  Likewise, 
there is no competent evidence that arthritis of the spine 
was manifested in the first postservice year.  Consequently, 
service connection for a low back disability on the basis 
that it became manifest in service and persisted, or on a 
presumptive basis (for arthritis as a chronic disease) is not 
warranted.

The first medical evidence of a low back disability is many 
years after the veteran's discharge from service, and there 
is no competent (medical) evidence suggesting that such 
disability may be related to the veteran's service or to his 
service-connected left thigh scar.  In short, there is no 
competent evidence that a current low back disability may be 
related to the veteran's  military service or to service-
connected disability.  The Board has reviewed the veteran's 
hearing testimony and statements he made in support of this 
claim.  Although he may testify as to symptoms he perceives 
to be manifestations of disability, he is a layperson, and 
medical diagnosis and nexus are medical questions that must 
be answered by a person with medical expertise, which he 
lacks.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against a finding 
that the veteran's low back disability is related to his 
service or to his service-connected left thigh scar, the 
"benefit of the doubt" rule does not apply, and the claim 
must be denied.

Left thigh scars

A rating decision in August 1953 granted service connection 
for a left thigh scar, rated noncompensable.  A December 1953 
rating decision increased the rating for the scar to 10 
percent.

On August 1999 VA scars examination, physical examination 
revealed 8 by 0.2 centimeter and 6 by 0.2 centimeter linear 
depigmented scars of the left lateral thigh, not painful to 
touch, not interfering with the range of motion of the hip or 
the knee, but accompanied by complaints of pain when moving 
the left leg.  The diagnosis was "scar as described."

On April 2000 VA neurological disorders examination, the 
assessment included scars from barbed wire injury on the left 
hip with mild hyperalgesia.

On August 2000 VA scars examination the veteran complained of 
losing strength in the leg, with pain.  He indicated that he 
took aspirin 4 to 6 times a day and that the pain would 
awaken him at night.  Physical examination revealed three 8 
by 0.2 centimeter indurated scars of the left lateral thigh, 
painful to touch.  The veteran stated that he could not bend 
his left thigh.  The diagnosis was "scars as described."

At the March 2004 Travel Board hearing, the veteran testified 
that his left thigh scars would become red and irritated when 
he showered.  When this occurred, he sprinkled powder on the 
scars, and the irritation would usually go away.

On August 2005 VA scars examination, physical examination 
revealed two separate scars on the lateral aspect of the left 
thigh.  The first was a circular scar just above the other 
scar, approximately 1.5 centimeters in diameter.  The second 
consisted of three linear scars which were coalesced and 
measured approximately 3 inches in length from Point A to 
Point B.  The scars were tender to touch and adherent to the 
underlying skin.  There was no instability or loss of skin 
surrounding the scars.  The circular scar was slightly 
depressed in comparison to the remaining skin.  Both scars 
were superficial.  There was no surrounding inflammation or 
keloid formations.  The scars were slightly hypopigmented; 
they were not indurated or inflexible, and there appeared to 
be no limitation of movement.  The diagnosis was two separate 
scars over the left thigh secondary to barbed wire injury in 
service.  

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for such 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The portion of the Rating Schedule pertaining to the rating 
of skin disorders (38 C.F.R. § 4.118) was revised, effective 
August 30, 2002, and now includes new criteria for rating 
scars (Codes 7800-7804).

Diagnostic Code 7800 does not apply in the instant case 
because the scars are not on the head, face, or neck.  Prior 
to August 30, 2002, Code 7803 provided a 10 percent rating 
for scars that were superficial, poorly nourished with 
repeated ulceration.  Code 7804 provided a 10 percent rating 
for scars that were superficial, tender and painful on 
objective demonstration.  Code 7805 provided that other scars 
were to be rated based on limitation of function of affected 
part.  38 C.F.R. § 4.118.

The revised 38 C.F.R. § 4.118 provides that scars, other than 
on the head, face, or neck, that are deep or that cause 
limited motion and involve an area or areas exceeding 6 
square inches (39 sq. cm.) warrant a 10 percent rating.  
Higher ratings are afforded for deep or motion limiting scars 
with greater areas of involvement.  Note (2) provides that a 
deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Code 7801 (effective August 30, 
2002).

Under Code 7802, scars, other than head, face, or neck, that 
are superficial and that do not cause limited motion and 
involve an area or areas of 144 square inches (929 sq. cm.) 
or greater, warrant a 10 percent rating.  Note (1) provides 
that scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with §4.25 of this part.  Note (2) provides 
that a superficial scar is one not associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118 (effective August 30, 
2002).

Under Code 7803 a superficial, unstable scar warrants a 10 
percent rating.  Note (1) provides that an unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  Id.

Under Code 7804, a superficial scar that is painful on 
examination, warrants a 10 percent rating.  Id.

Code 7805 remained essentially unchanged, and provides that 
other scars will be rated based on function limitation of the 
affected part.  Id.

The veteran's left thigh scars are currently rated 10 
percent.  Higher ratings are available for scars that are 
deep, or limit motion or function.  However, the veteran's 
left thigh scars have never been described as such.  On 
August 2005 VA examination, the scars were described as 
superficial.  Furthermore, it is not shown that the scars 
limit any function.  What the evidence does show, is that the 
scars are not static, and have remained essentially 
unchanged.

In written argument received in April 2006, the veteran's 
representative asserts that the veteran has two separate 
scars, and that under the prior criteria, the scars should 
each be rated 10 percent (as painful and tender).  In that 
regard it is noteworthy that there is no clinical evidence 
that suggests the two scars have any separate or distinct 
symptoms resulting in distinguishable 
limitations/disablement.  They are in the same anatomical 
(left thigh) location, not in widely separated areas, and the 
revised criteria specifically provide that they not be 
separately rated.  The Board finds that assigning separate 
ratings in these circumstances would violate the prohibition 
against pyramiding (38 C.F.R. § 4.14).

The preponderance of the evidence is against this claim; 
hence, it must be denied.

ORDER

Service connection for a low back disorder is denied.

A rating in excess of 10 percent for left thigh scars is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


